DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks and amendments filed on 07/26/2022. Claims 1-2, 7, and 17 have been amended. No Claims have been cancelled and no claims have been newly added. Accordingly, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving data and latched data, comparing said data and transmitting a flag in response to identifying a difference.
The limitation of comparing data and identifying a difference, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a controller” language, “comparing data and identifying a difference” in the context of this claim encompasses the user mentally calculating the difference based on observed data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites “a controller”. The controller is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims recite “receiving data and latched data” and “transmitting a flag”. Said additional elements are insignificant extra-solution activities, i.e. pre solution activities for the receiving data (data gathering) and a post solution activity for the “transmitting the flag”. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations of receiving data and transmitting a flag are well-understood, routine, and conventional activities as recited in the background. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 2017/0052840 A1 (hence Kim) in view of Dolgunov et al US 2012/0042376 A1 (hence Dolgunov).
In re claims 1, 7, and 17, Kim discloses a memory device capable of performing a refresh operation to normally operate memory cells having a short data retention times and teaches the following:
An apparatus, comprising: a memory resource configured to store data and transmit data (Paragraph 0027); and a safety controller coupled to the memory resource (Paragraphs 0031-0032), wherein the safety controller is configured to: receive the data from the memory resource (Fig.2); receive latched data from an application controller (Paragraphs 0032-0033, and 0044); compare the data from the memory resource to the latched data from the application controller (Paragraphs 0033, 0044, and 0058); and transmit a flag from the safety controller to the application controller in response to the comparison (Paragraphs 0037, 0043, and 0049)
However, Kim discloses a fail detection unit to compare first and second read data from one or more cells to determine whether a fail has occurred (Paragraph 0032) but doesn’t explicitly teach the following:
to prevent a command from being executed by the apparatus
Nevertheless, Dolgunov discloses a host device and method for securely booting the host device with operating system code loaded from a storage device (Paragraph 0004) and teaches the following:
to prevent a command from being executed by the apparatus (Paragraph 0025)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kim reference to include the security check, as taught by Dolgunov, in order to verify the integrity of the operating system code before it is executed by the host device (Dolgunov, Paragraph 0002).
In re claim 2, Kim teaches the following:
wherein the memory resource transmits additional of data in response to the application controller receiving the flag from the safety controller (Paragraph 0033)
In re claim 4, Kim teaches the following:
wherein the application controller outputs a safety acknowledgment signal in response to receiving the flag from the safety controller (Paragraphs 0030, 0037, 0043 and 0049)
In re claim 5, Kim teaches the following:
wherein the safety controller removes the flag in response to receiving the safety acknowledgment signal from the application controller (Paragraph 0049)
In re claim 6, Kim teaches the following:
wherein the flag indicates at least one of: the data from the memory resource being corrupt or the latched data from the application controller being corrupt (Paragraphs 0030, 0037, and 0043)
In re claim 16, Kim teaches the following:
wherein the memory resource is programmed as a double edge device (Fig.3A-3B)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Dolgunov as discussed above and further in view of Hartung el al US 2015/0331422 A1 (hence Hartung).
In re claim 3, Kim discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
wherein the data is autonomous vehicle data
Nevertheless,  Hartung discloses an autonomous vehicle interface and teaches the following:
wherein the data is autonomous vehicle data
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kim reference to include an autonomous vehicle data, as taught by Hartung, since collecting and comparing data in autonomous vehicles is well known in the art.


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Dolgunov, as recited above and further in view of Wuidart et al US 2004/0136238 A1 (hence Wuidart).
In re claim 8, the combination of Kim and Dolgunov discloses the claimed invention as recited above with respect to claim 7 but doesn’t explicitly teach the following:
wherein the memory resource is a NOR device
Nevertheless, Wuidart discloses a three-state memory cell and teaches the following:
wherein the memory resource is a NOR device
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kim reference to include a NOR device, as taught by Wuidart, as a specific example of a memory device.

Claims 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Dolgunov, as recited above and further in view of Lee et al US 2017/0285938 A1 (hence Lee).
In re claim 11, the combination of Kim and Dolgunov discloses the claimed invention as recited above with respect to claim 7 but doesn’t explicitly teach the following:
wherein the memory resource is configured to transmit the data to the safety controller on a rising edge of a clock
Nevertheless, Lee discloses a method of operating a memory device to latch data for output from the memory device (Abstract) and teaches the following:
wherein the memory resource is configured to transmit the data to the safety controller on a rising edge of a clock (Paragraph 0017)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kim reference to include the feature of latching data for output at an edge of a clock signal, as taught by Lee, in order to timing difficulties in latching data (Lee, Paragraph 0015).
In re claim 12, Lee teaches the following:
wherein the safety controller is configured to receive reverse data, wherein the reverse data is reverse of the data from the memory resource (Paragraph 0029)
In re claim 13, Lee teaches the following:
wherein the memory resource is configured to transmit the reverse data on a falling edge of a clock (Paragraphs 0018 and 0029)
In re claim 14, Lee teaches the following:
wherein the safety controller is configured to compare the data, the reverse data, and the latched data (Paragraph 0029)
In re claim 15, Lee teaches the following:
wherein the application controller is configured to transmit the latched data on a falling edge of a clock (Paragraphs 0018 and 0029)
In re claim 18, Kim discloses the claimed invention as recited above with respect to claim 17 but doesn’t explicitly teach the following:
transmitting the data from the memory resource to the safety controller and the application controller on a rising edge of a clock
Nevertheless, Lee discloses a method of operating a memory device to latch data for output from the memory device (Abstract) and teaches the following:
transmitting the data from the memory resource to the safety controller and the application controller on a rising edge of a clock (Paragraphs 0029)
38.	It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kim reference to include the feature of latching data for output at an edge of a clock signal, as taught by Lee, in order to timing difficulties in latching data (Lee, Paragraph 0005).
In re claim 19, Lee teaches the following:
latching the data at the application controller on a rising edge of a clock (Paragraphs 0016-0017)
In re claim 20, Lee teaches the following:
transmitting the latched data from the application controller on a falling edge of a clock (Paragraphs 0018 and 0029)

Response to Arguments
Applicant's arguments filed on 07/26/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. With respect to applicant’s argument that preventing a command from being executed by an apparatus do not recite a mathematical concept, a method of organizing human activities or a mental process, the examiner respectfully disagrees with that statement. As discussed above, the abstract idea identified by the examiner is comparing data and identifying a difference and that falls under the mental process. The claim recites transmitting a flag from the safety controller to the application controller to prevent a command from being executed, i.e. the actual step is transmitting a flag and the flag prevents the command from being executed, so the step of preventing a command from being executed is not a positively recited step but is more of a result of sending the flag. As recited above, the additional element sending a flag is insignificant extra-solution activities, i.e. post solution activity for transmitting a result and does not impose any meaningful limits on practicing the abstract idea.
Applicant’s arguments, see applicant’s arguments/remarks, filed on 07/26/2022, with respect to the rejection(s) of claim(s) 1-2, 4-6, and 17 under 35 U.S.C. 102(a)(2) as being anticipated by Kim and the rejection of claims 7 and 16 under 35 U.S.C. 103 as being unpatentable over Kim et al US 2017/0052840 A1 (hence Kim) in view of Kwon US 2018/0203616 A1 (hence Kwon) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al US 2017/0052840 A1 (hence Kim) in view of Dolgunov et al US 2012/0042376 A1 (hence Dolgunov) as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669